Eberhakdt, Judge.
1. The first grant of a new trial is reviewable only if it was granted solely on one or more special grounds of the motion for new trial. Code Ann. § 6-1608.
2. Though a ground of an amendment to a motion for new trial is designated as “Special Ground No. 4,” if it appears that it is no more than an elaboration of the general grounds, or one of them, it is itself a general ground.
3. A ground designated as a special ground, reciting that the verdict was “inconsistent, for an improper amount, contrary to the evidence and showed bias or corruption on the part of the jury” is but an elaboration of a general ground, and this even though there is a recital of all of the pleadings and evidence by which it is claimed this ground is supported.
4. The first grant of a new trial specifically upon this “Special Ground No. 4” and another designated as “Special Ground No. 5” in which there was complaint of error in the charge to the jury is not reviewable, for the grant was not solely on a special ground.

Appeal dismissed.


Nichols, P. J., and Pannell, J., concur.

Tarleton & Zion, John J. Tarleton, William W. Barham, for appellant.
Sheats, Parker & Webb, John Tye Ferguson, for appellee.